EXHIBIT 10.1

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT is made as of September 28, 2020 between
Tautachrome Inc., a Delaware corporation (“Tautachrome”) and Arknet Inc, an
Arizona corporation (“Arknet”).

 

WHEREAS, Arknet has loaned Tautachrome an aggregate principal amount of $610,500
represented by a series of convertible promissory notes executed by Tautachrome
as listed on Exhibit A attached hereto (the “Notes”); and

 

WHEREAS, Tautachrome and Arknet wish to convert all of the unpaid principal and
accrued interest due under the Notes into preferred shares of the Issuer
designated as Series F Convertible Preferred Stock, having the rights and
obligations set forth in the Certificate of Designations attached hereto as
Exhibit B (the “Series F Shares”);

 

NOW, THEREFORE, in consideration of the premises and the covenants set forth
below, the parties hereby agree as follows:

 

1. Exchange of Notes, Release of Security and Waivers

 

1.1 Exchange of Notes for Stock. Subject to the terms and conditions of this
Agreement, at the Closing (as defined herein) Arknet shall surrender and deliver
the Notes to Tautachrome in exchange for the issuance to Arknet of 290,397.763
Series F Shares. Upon delivery and surrender of the Notes in exchange for the
Series F Shares, each party acknowledges and agrees that, subject to and
effective upon Closing,

 

 

(a)

the Notes will not be outstanding,

 

 

 

 

(b)

each party will be deemed to have released all claims held by such party against
the other party with respect to the Notes and the payment of principal and
interest thereon, and

 

 

 

 

(c)

Tautachrome shall have no further obligations to Arknet under the Notes.



 

1.2 General Release. It is the intention of the parties that, subject to and
effective upon Closing, in executing this instrument, the same shall be
effective as a bar to each and every claim, demand and cause of action, known or
unknown as of the date hereof solely insofar as such claim, demand or cause of
action relates to Notes. Each party expressly agrees that the above release
shall be given full force and effect according to each and all of the express
terms and provisions in the Notes, including those provisions in the Notes
relating to the unknown and unsuspected claims, demands and causes of action
hereinabove specified.

 

1.3 Closing; Deliveries.

 

 

(a)

The closing with respect to the transactions contemplated hereby (the “Closing”)
shall take place at the offices of Tautachrome on the date hereof, or at such
other location as the parties may agree upon.

 

 

 

 

(b)

At the Closing:



 

 

(i)

Arknet shall deliver all of the Notes to Tautachrome, with each Note marked by
Arknet as “Cancelled”; and

 

 

 

 

(ii)

Tautachrome shall deliver to Arknet a certificate or a book entry statement from
the Company’s transfer agent evidencing the Series F Shares issued to Arknet
under this Agreement.



 

2. Representations and Warranties of Tautachrome. Tautachrome hereby represents
and warrants the following to Arknet.

 

2.1 Organization. Tautachrome has been duly organized and is validly existing as
a corporation in good standing under the laws of its jurisdiction of
incorporation.

 

  1



 



 

2.2 Authority. Tautachrome has the corporate power and authority to own its
properties and conduct its business as currently being carried on, and is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which it owns or leases real property or in which the conduct of
its business makes such qualification necessary. Tautachrome has the corporate
power and authority to enter into this Agreement.

 

2.3 Binding Obligation. This Agreement has been duly authorized by all necessary
corporate action (including such action as is required by Section 144 of the
General Corporation Law of the State of Delaware (“DGCL”)) and constitutes a
valid, legal and binding obligation of Tautachrome, enforceable in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.

 

2.4 No Breach/Violation. The execution, delivery and performance of this
Agreement and the consummation of the transactions herein contemplated will not:

 

 

(a)

result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any law, rule or regulation to which Tautachrome or
any subsidiary is subject, or by which any property or asset of Tautachrome or
any subsidiary is bound or affected;

 

 

 

 

(b)

conflict with, result in any violation or breach of, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
lease, credit facility, debt, note, bond, mortgage, indenture or other
instrument (the “Contracts”) or obligation or other understanding to which
Tautachrome or any subsidiary is a party of by which any property or asset of
Tautachrome or any subsidiary is bound or affected; or

 

 

 

 

(c)

result in a breach or violation of any of the terms and provisions of, or
constitute a default under, Tautachrome’s charter or bylaws, except in the case
of clauses (a) and (b) such breaches, violations, defaults, or conflicts which
are not, individually or in the aggregate, reasonably likely to have a material
adverse effect upon Tautachrome.



 

2.5 Consents/Approvals. All consents, approvals, orders and authorizations
required on the part of Tautachrome in connection with the execution, delivery
or performance of this Agreement have been obtained.

 

2.6 Shares. All of the issued and outstanding shares of capital stock of
Tautachrome are duly authorized and validly issued, fully paid and
non-assessable, and have been issued in compliance with all applicable
securities laws. The Series F Shares, when issued, will be duly authorized and
validly issued, fully paid and non-assessable, issued in compliance with all
applicable securities laws, and free of pre-emptive, registration or similar
rights.

 

3. Representations and Warranties and Acknowledgments of Arknet.

 

3.1 Representations and Warranties. Arknet hereby represents and warrants the
following to Tautachrome.

 

 

(a)

Authorization. Arknet has full power and authority to enter into this Agreement.
All corporate or other action on the part of Arknet, and if applicable, its
officers, directors, stockholders and/or partners necessary for the
authorization, execution and delivery of this Agreement, and the performance of
all obligations of Arknet hereunder has been taken or will be taken prior to the
Closing.

 

 

 

 

(b)

Binding Obligation. This Agreement, when executed and delivered by Arknet, will
constitute valid and legally binding obligations of Arknet, enforceable in
accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or any other laws
of general application affecting enforcement of creditors rights generally, and
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.



 

  2



 



  

 

(c)

Purchase Entirely for own Account. The Series F Shares and any securities into
which the Series F Shares may be convertible (collectively, the “Securities”)
are being acquired for investment for Arknet’s own account, not as a nominee or
agent and not with a view to or for sale in connection with the distribution of
any part thereof. Arknet has no present intention of selling or granting any
participation in the Securities. Arknet does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer, or grant
participations to such person or to any third person, with respect to any of the
Securities

 

 

 

 

(d)

Restricted Securities. Arknet understands that the Securities are “restricted
securities” and have not been registered under the Securities Act, or registered
or qualified under any state securities law, in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the
representations made by Arknet in this Agreement.

 

 

 

 

(e)

Transfer Restrictions. Arknet shall not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
compliance with applicable federal and state securities legislation and the
respective rules and regulations promulgated thereunder.



 

3.2 Legends. Arknet acknowledges that any certificates evidencing the Series F
Shares and the Common Shares may bear the following restrictive legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933 OR THE SECURITIES OR BLUE SKY LAWS OF ANY STATE AND MAY BE OFFERED AND
SOLD ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISION OF
FEDERAL AND STATE SECURITIES OR BLUE SKY LAWS OR IF AN EXEMPTION FROM SUCH
REGISTRATION OR QUALIFICATION IS APPLICABLE.

 

The Company may instruct its transfer agent not to register the transfer of any
Securities until and unless the conditions specified in the legend are
satisfied.

 

4. Conditions to Arknet’s Obligations at the Closing. The obligation of Arknet
under Section 1.3 of this Agreement is subject to the fulfillment on or before
the Closing of each of the following conditions:

 

 

(a)

the representations and warranties of Tautachrome contained in Section 2 being
true and correct on and as of the date of the Closing with the same effect as
though such representations and warranties had been made on and as of the date
of the Closing;

 

 

 

 

(b)

Tautachrome having performed and complied with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing;

 

 

 

 

(c)

Tautachrome having filed with the Secretary of State of the State of Delaware an
amendment to the Certificate of Incorporation of Tautachrome in the form of
Exhibit B;

 

 

 

 

(d)

all authorizations, approvals, or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Series F Shares to Arknet
pursuant to this Agreement having been duly obtained and being effective on and
as of the Closing other than those which are not required to be obtained before
the Closing; and

 

 

 

 

(e)

all corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents incident thereto being in form and
substance reasonably satisfactory to Arknet and Arknet having received all such
counterpart original and certified or other copies of such documents as Arknet
may reasonably request.



 

  3



 



  

5. Conditions of Tautachrome’s Obligations at the Closing. The obligations of
Tautachrome under Section 1.2 of this Agreement is subject to the fulfillment on
or before the Closing of each of the following conditions:

 

 

(a)

the representations and warranties of Arknet contained in Section 3 being true
and correct on and as of the date of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of the
Closing; and

 

 

 

 

(b)

Arknet delivering to Tautachrome the original Notes to be converted into Series
F Shares, marked by Arknet as cancelled.



 

6. Miscellaneous.

 

6.1 Further Actions. If at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties shall take such further action (including without limitation, the
execution and delivery of such further instruments and documents) as any other
party may reasonably request, provided that no party shall be required to
undertake action that would reasonably be expected to result in material
liability or (unless reimbursed) expense for such party without its consent.

 

6.2 Survival of Representations. The representations and warranties made herein
or in any certificates or documents executed in connection herewith shall
survive any investigation made by Arknet and the Closing for a period of one
year from the date hereof; and all written statements contained in any
certificate or other document delivered by Tautachrome hereunder or in
connection herewith shall be deemed to constitute representations and warranties
made by Tautachrome herein

 

6.3 Incorporation by Reference. All exhibits and schedules appended to this
Agreement are herein incorporated by reference and made a part hereof.

 

6.4 Parties in Interest. All covenants, agreements, representations, warranties
and undertakings in this Agreement made by and on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.

 

6.5 Amendment. This Agreement may only be modified by a written amendment signed
by all of the parties, and no waiver of any provision of this Agreement or the
breach thereof shall be effective unless expressed in a writing signed by the
waiving party. The waiver by any party of any of the provisions of this
Agreement or the breach thereof shall not operate or be construed as a waiver of
any subsequent or other breach.

 

6.6 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Arizona,
without giving effect to principles of conflicts of law. The parties irrevocably
submit to the exclusive jurisdiction of the courts of the State of Arizona.

 

6.7 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given:

 

 

(a)

when delivered by hand (with written confirmation of receipt);

 

 

 

 

(b)

when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested);

 

 

 

 

(c)

on the date sent by email of a PDF document (with confirmation of transmission)
if sent during normal business hours of the recipient, and on the next business
day if sent after normal business hours of the recipient; or

 

 

 

 

(d)

on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.



 

  4



 



 

Such communications must be sent to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 6.7):

 

If to Tautachrome:

 

1846 East Innovation Park Drive
Oro Valley, AZ 85755

E-mail: jon@tautachrome.com

Attention: Jon N. Leonard, President

 

If to Arknet:

 

1846 East Innovation Park Drive
Oro Valley, AZ 85755

E-mail: timdohse@hotmail.com

Attention: Timothy Dohse, President

 

6.8 Effect of Headings. The section and paragraph headings herein are for
convenience only and shall not affect the construction hereof.

 

6.9 Entire Agreement. This Agreement and the Exhibits constitute the entire
agreement between the parties with respect to the subject matter hereof. There
are no representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein. This
Agreement supersede all prior agreements between the parties with respect to the
shares purchased hereunder and the subject matter hereof.

 

6.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

6.11 Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  TAUTACHROME INC.         By:

 

 

Jon N. Leonard, CEO        

 

 

 

 

 

ARKNET INC.

 

 

 

 

 

  By:    

 

 

Timothy Dohse, CEO

 



 

  5



 



 

EXHIBIT A

 

Summary of Convertible Notes Issued by Tautachrome Inc. to Arknet Inc.

 

 

 

Loan Date

 

Principal Amount
of Loan

 

 

Conversion

Price

 

 

Common Shares Issuable

On Conversion

 

1

 

 

2019-10-10

 

$ 62,500

 

 

 

0.0050

 

 

 

12,500,000

 

2

 

 

2019-12-19

 

$ 60,000

 

 

 

0.00400

 

 

 

15,000,000

 

3

 

 

2020-01-24

 

$ 10,000

 

 

 

0.00400

 

 

 

2,500,000

 

4

 

 

2020-02-04

 

$ 10,000

 

 

 

0.00400

 

 

 

2,500,000

 

5

 

 

2020-02-12

 

$ 15,000

 

 

 

0.00250

 

 

 

6,000,000

 

6

 

 

2020-03-10

 

$ 250,000

 

 

 

0.00200

 

 

 

125,000,000

 

7

 

 

2020-04-27

 

$ 15,000

 

 

 

0.00175

 

 

 

8,571,429

 

8

 

 

2020-05-12

 

$ 100,000

 

 

 

0.00128

 

 

 

78,125,000

 

9

 

 

2020-05-20

 

$ 50,000

 

 

 

0.00200

 

 

 

25,000,000

 

10

 

 

2020-06-24

 

$ 10,000

 

 

 

0.00315

 

 

 

3,174,603

 

11

 

 

2020-06-30

 

$ 18,000

 

 

 

0.00308

 

 

 

5,844,156

 

12

 

 

2020-07-15

 

$ 10,000

 

 

 

0.00406

 

 

 

2,463,054

 

 

 

 

Total

 

$ 610,500

 

 

 

 

 

 

 

284,215,188

 



 

  6



 



  

EXHIBIT B

 

See Attached.

 

 

 

  7



 